Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to applicant’s arguments (filed 1/26/2022, page 7) have been fully considered and are persuasive.  Accordingly, the 103 rejection of claims 1-9, 16, 18-20, and 22 (as detailed in the office action dated 11/10/2021) have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-13, 15-20, and 22 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest an optical system comprising “wherein the posterior surface also forms an external side light baffle extending from the annular exit window away from the anterior surface”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-13 and 16 are allowable due to pendency on amended independent claim 1.
Specifically regarding the allowability of amended independent claim 15:  The prior art of record does not disclose or suggest an optical system comprising “wherein the solid body is not more than 1 mm thick”, along with other claim limitations, is not disclosed or suggested by the prior art of record.

Specifically regarding the allowability of amended independent claim 18:  The prior art of record does not disclose or suggest a wafer-level optic comprising “the posterior surface comprises an absorptive coating on a region of the posterior surface extending from the central mirror towards the annular mirror”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 19-20 and 22 are allowable due to pendency on amended independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872